Exhibit 10.5

CAPITAL ONE FINANCIAL CORPORATION

NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1 Purpose      1    SECTION 2 Definitions      1   

2.1

   Account      1   

2.2

   Alternate Payee      1   

2.3

   Beneficiary      1   

2.4

   Change of Control      2   

2.5

   Code      3   

2.6

   Committee      3   

2.7

   Company      3   

2.8

   Compensation      3   

2.9

   Deferral Amount      4   

2.10

   Director      4   

2.11

   Disability      4   

2.12

   Distribution      4   

2.13

   Distribution Date      4   

2.14

   Domestic Relations Order      4   

2.15

   ERISA      4   

2.16

   Investment Fund      4   

2.17

   Participant      4   

2.18

   Plan      4   

2.19

   Spouse      4   

2.20

   Year      4   

 

i



--------------------------------------------------------------------------------

SECTION 3 Deferral Amounts and Credits      5   

3.1

     Elections      5   

3.2

     Deferral Percentages      5   

3.3

     Accounts      5   

3.4

     Vesting of Account      5   

3.5

     Investment Funds      5   

3.6

     Certain Transfers      6    SECTION 4 Payment of Deferred Compensation     
6   

4.1

     Commencement of Payments      6   

4.2

     Payments on Death      6   

4.3

     Payment Upon Change of Control      6   

4.4

     Specified Employees      7    SECTION 5 Amendment or Termination      7   

5.1

     Right to Amend or Terminate      7   

5.2

     Assignment by Company      7    SECTION 6 General Provisions      7   

6.1

     No Funding      7   

6.2

     ERISA Exemption      7   

6.3

     No Contract of Employment      7   

6.4

     Withholding Taxes      8   

6.5

     Restrictions on Transfer      8   

6.6

     Domestic Relations Order/Alternate Payee      8   

6.7

     Administration      9   

6.8

     Construction      9   

6.9

     Binding Upon Successors and Assigns      9   

 

ii



--------------------------------------------------------------------------------

6.10

     Life Insurance and Funding      9   

6.11

     Form of Communication      10   

 

iii



--------------------------------------------------------------------------------

CAPITAL ONE FINANCIAL CORPORATION

NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN

SECTION 1

PURPOSE

The 1994 Deferred Compensation Plan was originally adopted by the Board of
Directors of Capital One Financial Corporation (together with the Compensation
Committee of the Board of Directors to the extent it has been delegated
authority with respect to the Plan, the “Board”) on October 28, 1994. Effective
as of January 1, 1996, only non-employee directors were eligible to participate
in the Plan, and the balance of the Accounts of then-eligible employees were
transferred, with the consent of the eligible employee, to an account
established for the eligible employee under the Capital One Financial
Corporation Excess Savings Plan. Effective as of January 1, 2008, the Plan is
hereby amended and restated and is renamed as the Capital One Financial
Corporation Non-Employee Directors Deferred Compensation Plan. The purpose of
the Plan is to permit members of the Capital One Financial Corporation Board of
Directors who are not employees of Capital One Financial Corporation or any
affiliate to defer compensation as provided in the Plan.

Notwithstanding anything to the contrary the Plan shall at all times be
administered in accordance with Section 409A of the Code and the regulations
thereunder and such rules are incorporated into the Plan by reference. To the
extent any Plan provisions are inconsistent with such rules, the Plan shall be
interpreted and administered in accordance with Section 409A of the Code and its
regulations.

SECTION 2

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless the context clearly requires a different meaning:

2.1 Account. The book account established by the Company for each Participant
pursuant to Section 3 which shall reflect Deferral Amounts, transferred credits
from an Included Plan and investment earnings credited under Section 3.

2.2 Alternate Payee. Any spouse, former spouse, child or other person set forth
in a Domestic Relations Order as having a right to receive all or a portion of
the benefits payable under the Plan with respect to such Participant.

2.3 Beneficiary. The person or persons or other entity that a Participant
designates on a form acceptable to the Committee to receive benefit payments
Section 4.2. If a Participant does not execute a valid form, or if the
designated Beneficiary or Beneficiaries fail to survive the

 

1



--------------------------------------------------------------------------------

Participant or otherwise fail to take the benefit, the Participant’s beneficiary
or beneficiaries shall be the first of the following persons who survive the
Participant: a Participant’s spouse (the person legally married to the
Participant when the Participant dies); the Participant’s children in equal
shares. If none of these persons survive the Participant, the Beneficiary shall
be the Participant’s estate.

2.4 Change of Control. A “Change of Control” shall mean any of the following
events:

(a) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Company Voting Securities”), provided,
however, that any acquisition by (x) the Company or any of its subsidiaries, or
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries or (y) any corporation with respect to which,
following such acquisition, more than 60% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the Outstanding Company Common Stock and Company Voting Securities, as the
case may be, shall not constitute a Change of Control; or

(b) Individuals who constitute the Board immediately prior to, or at the time of
consummation of, the Distribution (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board, provided that any individual
becoming a director subsequent to the Distribution Date whose election or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act); or

(c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the

 

2



--------------------------------------------------------------------------------

then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or

(d) (i) A complete liquidation or dissolution of the Company or of (ii) sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Company Voting Securities immediately prior to such sale or
disposition in substantially the same proportion as their ownership of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be, immediately prior to such sale or disposition.

(e) Neither the sale of Company common stock in an initial public offering, nor
the distribution of Company common stock by Capital One’s parent corporation to
its shareholders in a transaction to which Section 355 of the Internal Revenue
Code applies, nor any restructuring of the Company or its Board of Directors in
contemplation of or as the result of either of such events, shall constitute a
Change of Control.

(f) Notwithstanding anything to the contrary, if one or more of the events
outlined in (a)-(e) above occur, and such events are not considered a Change of
Control under Section 409A of the Code, then for purposes of this Plan a Change
of Control has not occurred.

2.5 Code. The Internal Revenue Code of 1986, as amended from time to time.

2.6 Committee. The Company’s Compensation Committee.

2.7 Company. Capital One Financial Corporation and its subsidiary corporations.

2.8 Compensation. Fees (including the annual retainer and committee
participation fees) earned by a Director. “Compensation” shall be determined
before taking into account any amounts deferred pursuant to an election under
the Plan. For the avoidance of doubt, “Compensation” shall not include
contributions under any other plan of deferred compensation maintained by the
Company (other than amounts deferred pursuant to Section 3.1), and variable pay,
and “Compensation” shall not include special allowances, non-recurring payments
or imputed income (such as amounts received upon the exercise of a stock
appreciation right or nonqualified stock option, distributions from any
nonqualified deferred compensation plans, and any other extraordinary form of
remuneration) and any additional compensation in any form received by a
Participant on any date following his final period of service.

 

3



--------------------------------------------------------------------------------

2.9 Deferral Amount. The amounts elected to be withheld from Compensation (or
components of Compensation) and credited from time to time to a Participant’s
Account pursuant to Section 3.1.

2.10 Director. Any person serving as a non-employee director of Capital One
Financial Corporation.

2.11 Disability. “Disability” shall have the same meaning as that term is
defined in Treasury regulation Section 1.409A-3(i)(4).

2.12 Distribution. The distribution of the Company’s common stock to
shareholders of the Company’s parent corporation in a transaction to which Code
Section 355 applied.

2.13 Distribution Date. The date on which the Distribution occurred.

2.14 Domestic Relations Order. Any judgment, decree or order (including approval
of a property settlement agreement) which relates to the provision of child
support, alimony payments or marital property rights to a spouse, former spouse,
child or other dependent of a Participant made pursuant to a State domestic
relations law (including a community property law).

2.15 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

2.16 Investment Fund. One or more deemed investment alternatives offered to
Participants from time to time.

2.17 Participant. A Director currently providing services to the Company who
elects to defer compensation under the Plan and any former Director who
continues to have an Account balance under the Plan. Notwithstanding any other
provision of the Plan, no individual who is not a current Director or a former
Director with an Account balance under the Plan shall actively participate in
the Plan after December 31, 1995.

2.18 Plan. This Capital One Financial Corporation Non-Employee Directors
Deferred Compensation Plan, as it may be amended from time-to-time. The Plan is
hereby amended and restated effective as of January 1, 2008.

2.19 Spouse. The person to whom a Participant is legally married as determined
under applicable state law, but limited by the provisions of the Federal Defense
of Marriage Act.

2.20 Year. A calendar year; provided, that, beginning with the Board meeting at
the annual shareholders meeting in 2009, the Year shall be the period commencing
with the Board meeting at the annual shareholders meeting and running until the
day before the next such annual meeting.

 

4



--------------------------------------------------------------------------------

SECTION 3

DEFERRAL AMOUNTS AND CREDITS

3.1 Elections. A Director may elect to reduce his or her Compensation by a
designated percentage as provided in Section 3.3 on such forms and at such times
as may be prescribed by the Committee; provided that, effective January 1, 2005,
a Participant shall be eligible to participate for a Year only in the event a
deferral election is filed no later than December 31 of the prior year or such
later date as permitted under Section 409A of the Code. The election shall be
for the entire Year and shall not be revocable except to the extent permitted
under Section 409A of the Code; provided, however, that the Committee may permit
a separate election that does not apply for an entire Year to the extent
permitted by Section 409A of the Code. Notwithstanding the foregoing, a single
election shall be made by December 31, 2008 for deferrals for the period from
January 1, 2009 through the Board meeting at the annual shareholders meeting in
2009 and the Year commencing with the Board meeting at the annual shareholders
meeting, provided that the Committee may, in its discretion, permit separate
elections by December 31, 2008 for deferrals relating to such periods.

3.2 Deferral Percentages. The Committee shall provide forms and, when
appropriate, consistent with Section 3.1, formulate rules governing the making
of deferred elections consistent with the terms of the Plan. A Participant may
elect Deferral Amounts in any whole percentage up to 100 percent or his or her
Compensation.

3.3 Accounts. The Company will establish for bookkeeping purposes only an
Account for each Participant and credit to the Account from time to time as the
Compensation is earned the Deferral Amounts elected by the Participant under the
Plan. To the extent a Director was covered under another Company-sponsored
non-qualified deferred compensation plan, the balances from any such accounts
were credited to his or her Account under this Plan.

3.4 Vesting of Account. Each Participant will be fully vested in Deferrals
credited to his or her Account pursuant to Section 3.1.

3.5 Investment Funds. Each Participant shall have the right to direct the deemed
investment of the Participant’s Account among the Investment Funds. The
Committee shall determine the number and type of Investment Funds that will be
available for investment in any Year. At its sale discretion, the Committee may
change the number and type of Investment Funds at any time and may establish
procedures for the transition between Investment Funds. Amounts deferred under
the Plan shall be credited to an Investment Fund as of the date on which the
deferred Compensation would have been paid to the Participant or as soon as
administratively practicable thereafter. A separate bookkeeping account shall be
established for each Participant who has directed a deemed investment in an
Investment Fund. Deemed transfers between Investment Funds in the Participant’s
Account shall be charged and credited as the case may be to each Investment Fund
account. The Investment Fund account shall be charged or credited with net
earnings, gains, losses and expenses, as well as any appreciation or
depreciation in market value during each Year for the deemed investment in the
Investment Fund.

 

5



--------------------------------------------------------------------------------

3.6 Certain Transfers. Effective January 1, 1996, the balance in the Account of
any then-participant who was an eligible employee was transferred, with the
consent of the eligible employee, to an account established for the eligible
employee under the Capital One Financial Corporation Excess Savings Plan.
Following any such transfer, the eligible employee was no longer entitled to any
benefit under the Plan.

SECTION 4

PAYMENT OF DEFERRED COMPENSATION

4.1 Commencement of Payments. Unless otherwise elected by the Participant on a
distribution election form, the Participant shall receive a single lump sum
payment of his or her entire Account upon attaining age 80. Alternatively, a
Participant may elect, in accordance with procedures adopted by the Committee,
to receive a distribution of his or her Account commencing upon his or her
separation from service (as determined pursuant to Section 409A of the Code),
Disability, or following the attainment of such other age as the Participant
shall specify. Any such election, which shall also specify whether the
distribution is to be paid in a single lump sum or in annual installment
payments over a period of up to fifteen years, shall be made no later than the
latest of (a) thirty (30) days after commencing participation in the Plan,
(b) December 31, 2008 (pursuant to the payment transition rule in IRS Notice
2007-86), or (c) with respect to Compensation deferrals (and earnings or losses
thereon pursuant to Section 3.5) for periods commencing on or after January 1,
2009 only, December 31 of the calendar year preceding the Year in which such
Compensation is earned. Any distribution pursuant to this Section 4.1 shall
commence no later than the later of December 31 of the calendar year in which
the distribution event occurs or two and one-half months after the distribution
event occurs. With respect to installment payments, the amount of each
installment shall equal the balance in the Account as of the date of payment,
divided by the number of remaining installments (including the installment being
determined). If the amount credited to the Account is paid in installments, the
undistributed Account and subsequent installments shall be adjusted as provided
in Section 3.5 to reflect investment earnings (or losses) credited on the
amounts that remain undistributed.

4.2 Payments on Death. If a Participant dies prior to the commencement of
payments under this Section 4, the Account shall be paid to his or her
Beneficiary in a lump sum or, if elected by the Participant at the same time an
election is required pursuant to Section 4.1, in annual installments over up to
fifteen years, commencing in each case as soon as reasonably practicable
following such death, and in all events no later than the later of December 31
of the year of death or two and one-half months following such death. If a
Participant dies after payments have commenced, any remaining installments will
be paid to the Participant’s Beneficiary at the same time such installments were
due to the Participant unless the Participant has elected that his Beneficiary
shall receive a lump sum payment of any remaining installments upon the
Participant’s death.

4.3 Payment Upon Change of Control. Notwithstanding any other provision of the
Plan to the contrary, if a Change of Control occurs, the Company shall pay to
such Participant, within 30 days of such Change of Control a lump sum in cash
equal to the amount credited to his or her Account as of the Change of Control.

 

6



--------------------------------------------------------------------------------

4.4 Specified Employees. Notwithstanding any other provision of this Section 4
to the contrary, to the extent required by Section 409A of the Code, if the
Participant is a “specified employee” (as determined pursuant to Section 409A of
the Code) at the time of his or her separation from service, then no
distribution payable in connection with such Participant’s separation from
service (other than due to the Participant’s death or Disability shall be made
(or begin to be made) until the date which is at least six (6) months after the
date of separation from service.

SECTION 5

AMENDMENT OR TERMINATION

5.1 Right to Amend or Terminate. Except at otherwise provided, this Plan may be
altered, amended or suspended at any time by the Committee. In addition, the
Company’s Benefits Committee may adopt amendments that are procedural or
administrative in nature (but not any amendment that changes the Plan’s design).
The Committee (or, as applicable, the Benefits Committee) shall effect any such
amendment by adopting a resolution setting forth, or incorporating the specific
terms of, the amendment.

5.2 Assignment by Company. The Company has the unconditional right to assign its
responsibilities and obligations under this Plan to a successor or other entity
without notice to Participants, Beneficiaries or Alternate Payees.

SECTION 6

GENERAL PROVISIONS

6.1 No Funding. Nothing contained in this Plan shall require the Company to
segregate any assets from their general funds, or to create any trusts, or to
make any special deposits for any amounts to be paid to any Participant, former
Participant or Beneficiary. Participants, former Participants and any
Beneficiary of a Participant shall not have any right, title or interest in or
to any specific funds or property of the Company, and their interest shall be
those of a general creditor.

6.2 ERISA Exemption. The Plan is an unfunded plan of deferred compensation
covering a select group of management or highly compensated employees, intended
to be exempt from the participation, vesting, funding and fiduciary provisions
of ERISA pursuant to Sections 201(2), 301(a)(3) and 401(a) (1) of that statute.

6.3 No Contract of Employment. The existence of this Plan does not constitute a
contract for continued employment between an Eligible Executive or a Participant
and the Company or any other entity.

 

7



--------------------------------------------------------------------------------

6.4 Withholding Taxes. All payments under the Plan shall be subject to and net
of an amount sufficient to satisfy all federal, state or local withholding tax
requirements.

6.5 Restrictions on Transfer. Any benefits to which a Participant, his
Beneficiary or Alternate Payee may become entitled under this Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, or encumbrance, and any attempt to do so is void. Benefits are not
subject to attachment or legal process for the debts, contracts, liabilities,
engagements or torts of a Participant, his Beneficiary or Alternate Payee. This
Plan does not give a Participant, his Beneficiary or Alternate Payee any
interest, lien, or claim against any specific assets of the Company.
Participants and their Beneficiaries have only the rights of general creditors
of the Company.

6.6 Domestic Relations Order/Alternate Payee.

(a) Notwithstanding the provisions of Section 6.5, an Alternate Payee shall be
entitled to receive a benefit under the Plan, computed by reference to the
Participant’s benefit in accordance with the terms of the Domestic Relations
Order, at the time and in the manner benefits begin to be paid or are paid to
the Participant. If the Alternate Payee predeceases the Participant before
payments begin to be paid or are paid to the Participant, the Alternate Payee’s
interest in the Plan shall begin to be paid or shall be paid (i) at the time and
in the manner the Alternate Payee would have received or began to receive
payment had the Alternate Payee survived, and (ii) if not inconsistent with the
terms of the Domestic Relations Order, to the person or persons designated by
the Alternate Payee in a writing filed with and acknowledged by the Company, or,
if no writing has been filed or if the person or persons designated predecease
the Alternate Payee, to the legal representative of the Alternate Payee.

(b) The Domestic Relations Order shall clearly specify (i) the name and last
known mailing address of the Participant and the name and mailing address of
each Alternate Payee covered by the order, (ii) the amount or percentage of the
Participant’s benefit to be paid by the Plan to each Alternate Payee, or the
manner in which such amount or percentage is to be determined, and (iii) any
limitation on the number of payments or period to which such order applies. The
Company shall not be required to make payments to an Alternate Payee pursuant to
a Domestic Relations Order that requires the Plan to (i) provide any type or
form of benefit, or payment option, not otherwise provided under the Plan,
(ii) provide increased benefits (determined on the basis of actuarial value), or
(iii) pay benefits to an Alternate Payee otherwise required to be paid to
another Alternate Payee under an order previously determined to be a Domestic
Relations Order.

(c) The Company shall have the right to delay any payment of a benefit under the
Plan to an Alternate Payee for up to 180 days if necessary to determine whether
the Domestic Relations Order complies with the provisions of this section.

(d) If an Alternate Payee cannot be located after a diligent search has been
conducted, the interest of the Alternate Payee can be forfeited at the direction
of the Company at any time after a two-year period and restored to the
Participant on such conditions and terms as the Company shall determine.

 

8



--------------------------------------------------------------------------------

6.7 Administration.

(a) This Plan shall be administered by the Committee. The Committee shall
interpret the Plan, establish regulations to further the purposes of the Plan
and take any other action necessary to the proper operation of the Plan. Prior
to paying any benefit under the Plan, the Committee may require the Participant,
former Participant or Beneficiary to provide such information or material as the
Committee, in its sole discretion, shall deem necessary for it to make any
determination it may be required to make under the Plan. The Committee may
withhold payment of any benefit under the Plan until it receives all such
information and material and is reasonably satisfied of its correctness and
genuineness.

(b) The Committee shall provide adequate notice in writing to any Participant,
former Participant, beneficiary or contingent beneficiary whose claim for
benefits under the Plan has been denied, setting forth the specific reasons for
such denial. A reasonable opportunity shall be afforded to any such member,
former Participant or Beneficiary for a full and fair review by the Committee of
its decision denying the claim. The Committee’s decision on any such review
shall be final and binding on the Participant, former Participant or Beneficiary
and all other interested persons. To the extent required by ERISA, the claims
procedure under the Plan shall in all events comply with the requirements of
Section 503 of ERISA.

(c) All acts and decisions of the Committee shall be final and binding upon each
Participant, former Participant and Beneficiary and employees of the Company and
its affiliates.

(d) The Committee may appoint an administrator and delegate its administrative
and fiduciary responsibilities to such administrator.

6.8 Construction. For construction, one gender includes the other, and the
singular and plural include each other where the meaning would be appropriate.
This Plan is construed in accordance with the laws of the Commonwealth of
Virginia, except to the extent that the laws of the United States of America
have superseded those laws. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
provision. If a provision of this Plan is not valid, that invalidity does not
affect the remaining provisions.

6.9 Binding Upon Successors and Assigns. The provisions of the Plan shall be
binding upon the Participant and the Company and their successors, assigns,
heirs, executors and beneficiaries.

6.10 Life Insurance and Funding. The Company in its discretion may apply for and
procure as owner and for its own benefit insurance on the life of the
Participant, in such amounts and in such forms as the Company may choose. The
Participant shall have no interest

 

9



--------------------------------------------------------------------------------

whatsoever in any such policy or policies, but, as a condition of participation
and at the request of the Company, the Participant shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Company has applied
for insurance.

6.11 Form of Communication. All notices or election required under the Plan must
be in writing. A notice or election shall be deemed delivered if it is delivered
personally, sent registered or certified mail to the person at the person’s last
known business address or sent via email return receipt requested to the
person’s email address.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been executed this 18th day of December,
2008.

 

CAPITAL ONE FINANCIAL CORPORATION By:  

/s/ Robert D. Rose

  Robert D. Rose Its:   SVP, Human Resources,   Associate Compensation and
Benefits

 

11